DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 23 was added. Claims 1-2 and 5-23 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 5/10/2022 regarding claims 1-2, 5-9, and 15-19 have been fully considered but they are not persuasive.
Regarding Claims 1 and 15, Applicant argues that Meinig fails to disclose or render obvious, “a predefined leakage gas volume flow to be adjusted.” Examiner respectfully disagrees. As Applicant points out, Meinig indicates a closing stop element (29) which ensures a small gap between the valve seat and the valve element in the closed position, thus ensuring a predefined leakage gas volume. The valve is capable of opening further, thus adjusting the predefined gas leakage volume.
Regarding Claim 17, Applicant argues that Meinig does not disclose a fluid passage channel on the abutting contact surface and that Leinzing does not have any depressions that could form a fluid passage channel as claimed and cites Leinzing Fig. 3B. Examiner respectfully disagrees with Applicant’s assertion. Firstly, Leinzing does not have a Fig. 3B to reference. Secondly, the claimed limitation does not include a depression. Finally, the opening of the valve and the edges that are present are considered to be the passage channel that is created which meets the claimed limitation. Examiner suggests amending the limitations to specifically include the citation of a depression rather than merely an edge.

Applicant’s arguments, see pages 9-12, filed 5/10/2022, with respect to claims 10-14 and 20-23 have been fully considered and are persuasive.  The rejection of 1/10/2022 has been withdrawn. 
Regarding Claim 10, Applicant’s arguments on page 9 which further clarify the configuration of the bowl of the valve element are convincing and overcome the prior art of record.
	Regarding Claim 14, Applicant’s arguments on pages 9-10 regarding the interaction of the two flow devices not being anticipated by the prior art is convincing.
	Regarding Claim 20, Applicant’s arguments on pages 11-12 regarding the nozzle opening size with respect to the through flow cross section area are convincing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinig et al. (US 8,042,529 B2) hereinafter Meinig.
Claim 1:
Meinig discloses a device for separating particles from a gas flow in an internal combustion engine, the device comprising: [Fig. 10, Item 1] a valve seat that defines a flow passage opening; and [Items 4, 22] a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A); and [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] an at least sectional circumferential gap between the valve and the valve seat in the closed position, [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] wherein a gap dimension in a circumferential direction (U) and/or in the axial direction is dimensioned in dependence on a predefined leakage gas volume flow to be adjusted; [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] wherein at least one abutting contact surface of the valve element or the valve seat is contoured to allow a fluid passage in the closed position. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]
Claim 5:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig also discloses wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge, further wherein a fluid passage channel extending from the inflow edge to the flow outlet edge is realized in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel [Items 3, 4, 22].
Claim 6:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig also discloses further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position. [col. 12, lines 55-60]
Claim 15:
Meinig discloses a crankcase ventilation system of an internal combustion engine, comprising: a crankcase with a flow outlet opening, through which blow-by gas can exit the crankcase; and [col. 3, line 61 to col. 4, line 9] a device for separating particles from the blow-by gas, which is fluidically connected to the flow outlet opening, the device comprising: [Items 2, 11] a valve seat that defines a flow passage opening;  and [Items 4, 22] a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A). [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8] at least sectional circumferential gap between the valve and the valve seat in the closed position [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8], wherein a gap dimension in a circumferential direction (U), and/or in the axial direction is dimensioned in dependence on a predefined leakage gas volume flow to be adjusted. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig.
Claim 7:
Meinig, as shown in the rejection above, discloses all the limitations of claim 6.
Meinig teaches all of the claimed features but is silent as to wherein a spring constant is based on a fluid passage surface, which is oriented perpendicular to the axial actuating direction (A), and is dimensioned with respect to an overall inflow surface of the valve element, so that a fluid passage volume up to 60 I/min, is ensured in the closed position before the valve element is displaced from the closed position in the axial actuating direction (A). It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 IIA.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 1 above, and further in view of Oda (US 2013/0105009 A1) hereinafter Oda.
Claim 2:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig also discloses wherein the contouring of the at least one abutting contact surface of the valve element and/or the valve seat comprises at least one projection or at least one depression, wherein the at least one projection or the at least one depression is realized linearly and oriented substantially perpendicular to the axial direction [Items 3, 29].
Meinig doesn’t explicitly disclose wherein a group of multiple projections or a group of multiple depressions is arranged on the at least one abutting contact surface of the valve element or the valve seat in a uniformly distributed manner in the circumferential direction (U) with respect to the axial actuating direction (A).
However, Oda does disclose wherein a group of multiple projections or a group of multiple depressions is arranged on the at least one abutting contact surface of the valve element or the valve seat in a uniformly distributed manner in the circumferential direction (U) with respect to the axial actuating direction (A). [Para. 0007]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Oda to enable a space for fluid to travel even if the valve is completely closed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 7 above, and further in view of Yamada et al. (US 2014/0182716 A1) hereinafter Yamada.
Claim 8:
Meinig, as shown in the rejection above, discloses all the limitations of claim 7.
Meinig doesn’t explicitly disclose wherein an additional spring is arranged in series with the spring in the axial actuating direction, wherein the upstream spring near the valve element has a lower spring constant than the downstream spring, further wherein the spring near the valve element is supported on the valve element and the downstream spring is supported on the spring near the valve element.
However, Yamada does disclose wherein an additional spring is arranged in series with the spring in the axial actuating direction, wherein the upstream spring near the valve element has a lower spring constant than the downstream spring, further wherein the spring near the valve element is supported on the valve element and the downstream spring is supported on the spring near the valve element. [Para. 0091]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Yamada to provide more precise control of the valve element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 1 above, and further in view of Lenzing (US 2003/0075046 A1) hereinafter Lenzing.
Claim 9:
Meinig, as shown in the rejection above, discloses all the limitations of claim 1.
Meinig doesn’t explicitly disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position.
However, Lenzing does disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of Lenzing to improve separation between the gas and solid particles/liquids.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meinig as applied to claim 7 above, and further in view of An et al. (US 2016/0138442 A1) hereinafter An.
Claim 16:
Meinig, as shown in the rejection above, discloses all the limitations of claim 7.
Meinig doesn’t explicitly disclose wherein the spring has a progressive spring constant.
However, An does disclose wherein the spring has a progressive spring constant. [Para. 0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of An to enable a larger pressure difference, which enables a better oil separation rate.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meinig and Lenzing.
Claim 17:
Meinig discloses a device for separating particles from a gas flow in an internal combustion engine, the device comprising: [Fig. 10, Item 1] a valve seat that defines a flow passage opening [Items 4, 22]; and wherein at least one abutting contact surface of the valve element and/or the valve seat is contoured to allow a fluid passage in the closed position. [Item 3, 29, 30; col. 12, line 35 to col. 13, line 8]
Meinig doesn’t explicitly disclose a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A), wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge and a fluid passage channel extends from the inflow edge to the flow outlet edge in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel.
However, Lenzing does disclose a valve element that can be displaced between a closed position, in which the valve element is in abutting contact with the valve seat and the abutting contact defines an axial abutting point, and at least one open position, in which the valve element is moved from the axial abutting point in an axial actuating direction (A), wherein the at least one abutting contact surface comprises an inflow edge and a flow outlet edge and a fluid passage channel extends from the inflow edge to the flow outlet edge in a curved manner in order to deflect the gas flow so that particles separate from the gas flow due to the impact of the particles on flow guide surfaces of the fluid passage channel. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Meinig with the disclosure of to improve separation between the gas and solid particles/liquids.
Claim 18:
Meinig and Lenzing, as shown in the rejection above, disclose all the limitations of claim 17
Meinig doesn’t explicitly disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position.
However, Lenzing does disclose further comprising at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position. [Fig. 1, Items 37, 51, 53; Paras. 0022-0023]
Claim 19:
Meinig and Lenzing, as shown in the rejection above, disclose all the limitations of claim 17
Meinig doesn’t explicitly disclose further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position.
However, Lenzing does disclose further comprising a spring, wherein the spring comprises a coil spring configured to pretension the valve element into the closed position in the axial direction, further wherein the spring is supported on the valve element and causes a displacement of the valve element into the closed position. [col. 12, lines 55-60]

Allowable Subject Matter
Claims 10-14 and 20-23 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art either alone or in combination fails to anticipate or render obvious:
In claim 10, “at least one leakage element in order to allow a fluid passage in the closed position;  wherein the valve element has upstream of the gas flow a rotationally symmetrical bowl, which axially protrudes past the valve seat opposite to the axial actuating direction (A) by at least 10% of the longitudinal extent of the valve element.” 
In claim 14, “a valve seat that defines a flow passage opening;  and a movable valve element;  wherein the at least two devices are fluidically connected to one another so that a gas flow can be divided between the two devices upstream of the particle separator and a gas flow can flow from one device into the other device.”
In claim 20, “at least one separating nozzle with constant through-flow cross section downstream of the valve element for the nebulization or defined discharge of the gas flow, wherein a flow cross section between the valve element and the valve seat at the abutting point amounts to 90% to 200% of a through-flow cross section of the separating nozzle in an open position; wherein at least one abutting contact surface of the valve element and/or the valve seat is contoured to allow a fluid passage in the closed position.”
Claims 11-13 and 21-23 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747